Citation Nr: 1111614	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-40 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to August 1993, February 2003 to July 2003, and September 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and awarded a 30 percent rating effective July 1, 2008.  The Veteran appealed the assigned rating.

The Board notes that the Veteran included documentation dated August 2008 that suggests an unaccredited attorney or agent aided in representing him.  In correspondence dated August 2010, the Veteran's accredited representative revoked its power of attorney and discontinued representation on behalf of the Veteran due to his relationship with the non-VA accredited individual listed in the August 2008 documents.  

The issues of bilateral hearing loss, decreased vision, and migraine headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD are not met.  See 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the Veteran by correspondence dated in July 2008.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

Further, the Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in the July 2008 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  All relevant VA and private treatment records pertaining to the claim have been obtained and associated with the claims file.  The Veteran was provided with a VA PTSD examination in September 2008.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

All pertinent development has been undertaken.  All available evidence has been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).  

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  See Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 (2010).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).



General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The nomenclature employed in the schedule is based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
40
?
?
?
?
31 
Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

Factual Background

In the appealed February 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective July 1, 2008, the date the original claim for service connection for PTSD was received.  

During a July 2007 VA social work Operation Iraqi Freedom/Operation Enduring Freedom (OIF/OEF) post-deployment PTSD screen, the Veteran denied experiencing nightmares in the past month; denied avoidance; and denied feeling numb or detached from others, activities, or surroundings.  He acknowledged feeling constantly on guard, watchful, or easily startled.

In a June 2008 statement, I. L. J., a friend of the Veteran's, wrote that he served with the Veteran in Iraq.  He related that during their tour of duty, the base came under enemy attack numerous times by mortar rockets or small arms fire.  He stated that OIF was a very dangerous and stressful time.

In an August 2008 private psychological evaluation report by L. G., M.A., of Psychological Consulting Services, the Veteran described experiencing symptoms including intrusive thoughts, traumatic nightmares, distress at exposure to triggers that reminded him of past trauma, avoidance of conversations about his military service, estrangement and detachment from others, hypervigilance, fear of driving, problems with memory and concentration, and exaggerated startle response.  He reported severe sleep problems and stated that he often woke up from nightmares in a cold sweat with a racing heart.  He had problems going to sleep and staying asleep.  He had to sleep with the light on and kept a bat near his bed.  He said he got up and checked the locks on his doors and windows at night, and saw shadows in his peripheral vision.  He avoided watching or reading war stories, and did not talk about his war experiences with anyone.  He described being afraid to drive a car after he saw vehicles damaged by improvised explosive devices.  The Veteran described feeling distant from people.  He reported he was more social prior to his time in the military and, currently, he spent time alone.  He related he had a hard time trusting people and reported he never let his guard down.  He avoided crowds and sat with his back to the wall in restaurants so he could watch for signs of danger.  He acknowledged he was easily irritated and startled by loud noises.  He described problems with memory and concentration.  

Mental status examination revealed orientation to time, place, and person; an anxious mood; some psychomotor agitation; restricted affect; limited judgment and insight; and no current suicidal or homicidal ideation.  The examiner remarked that the Veteran's symptoms interfered significantly with his occupational, social, and personal life.  According to the examiner, hypervigilance and hyperarousal made the Veteran unable to initiate or sustain work relationships; hypervigilance and isolating behaviours severely compromised his ability to initiate or sustain social relationships; and irritability and isolating behaviors disrupted his family life.  The examiner considered the Veteran "totally and permanently disabled and unemployable."  The diagnosis was chronic and severe PTSD and a GAF score of 37 was assigned.

During a September 2008 VA PTSD examination, the Veteran reported he had difficulty with anxiety, depression, insomnia, flashbacks, nightmares, and other signs of PTSD since he returned from Iraq in 2006.  He noted trouble falling and staying asleep.  He acknowledged anger and irritability issues that he did not have before he was deployed.  He had decreased energy, and denied crying spells.  He denied suicide attempts, but admitted to suicidal ideation from time to time.  He had panic attacks that were generally associated with flashbacks and nightmares and occurred, on average, two or three times per week.  He was married and had a step-daughter, but she and the Veteran's wife lived in the Philippines, and were attempting to get visas to come to the United States.  The Veteran worked full-time as a corrections officer for eight years, both before and after his deployment to Iraq.  He reported he had some days when he could not come into work because of a nightmare or flashback, or he felt too tired or depressed.  He missed no more than a week or two of work in the past year, and the examiner noted it appeared he was doing generally well in his work adjustment with, at most, a mild impairment of reliability and productivity.  

The Veteran took care of personal activities of daily living, such as dressing, bathing, and feeding himself.  He occasionally socialized, but he cut back on socializing and only socialized with close family members.  He avoided large crowds involved with social activities, such as sports events, concerts, etc.  He reported he used to have no trouble in large crowds.  He attended church occasionally, but stated that he did not feel comfortable and, often, he would not attend because he had difficulty dealing with the number of people in the congregation. 

On mental status examination, the Veteran was alert, oriented, and cooperative.  He showed no sign of thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias.  He rated himself as mildly to moderately depressed and anxious most of the time.  He had at least moderate to severe insomnia and got no more than four hours of sleep per typical night.  He had anger and irritability issues and decreased energy.  Insight and judgment appeared somewhat superficial but adequate.  He had no homicidal or suicidal ideation.  There were no gross difficulties with cognition, although he reported some decreased attention and concentration.  He showed no bizarre mannerisms or involuntary movements.  He reported he re-experienced traumatic events in trauma-related flashbacks and nightmares which occurred about twice weekly.  He had an increased startle response, hypervigilance, interpersonal guardedness, avoidance of, and exaggerated response to trauma-related triggers.  He reported decreased interest in hobbies and social activities, and felt detached and estranged from others.  The diagnosis was PTSD with associated panic attacks and a GAF score of 58.  The examiner remarked that the Veteran showed moderate impairment in the social, recreational, and familial areas, and mild impairment in the occupational area.

In an October 2008 VA social work note, the Veteran screened positive for PTSD.  He acknowledged nightmares, avoidance, hyperarousal, and detachment.

In December 2008, during a VA screening for Traumatic Brain Injury evaluation, the Veteran responded to a questionnaire regarding neurobehavioral symptoms indicating that once in a while, a noise would make him jump.  He got distracted easily.  He had trouble remembering things and had to write them down.  Sometimes he had difficulty making decisions.  He fatigued easily.  While he could fall asleep, he slept with a light on, but once he fell asleep, he stayed asleep.  He was not depressed or anxious, but would sometimes get frustrated.  He did not have problems with everyday tasks, performed his job duties "pretty good", and did the things he use to do for enjoyment with family and friends.  Regarding activities of daily living, the Veteran indicated that he was independent in all areas.

Analysis

In order for a rating of 50 percent to be awarded for PTSD, there must be evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In the present case, the symptoms as described above were not present.  The Board notes the August 2008 private psychological consultation in which the Veteran presented with an anxious mood and described symptoms including intrusive thoughts, traumatic nightmares, distress at exposure to triggers that reminded him of past trauma, avoidance, estrangement and detachment from others, hypervigilance, fear of driving, problems with memory and concentration, and exaggerated startle response.  However, the examiner described the Veteran as oriented to person, time, and place; and no current suicidal or homicidal ideation.  The examiner opined that hypervigilance and hyperarousal made the Veteran unable to initiate or sustain work relationships; hypervigilance and isolating behaviors severely compromised his ability to initiate or sustain social relationships; and irritability and isolating behaviors disrupted his family life.  

One month later, the September 2008 VA PTSD examiner documented the Veteran's complaints of anxiety, depression, insomnia, flashbacks, nightmares, and other reported signs of PTSD.  He was alert and oriented with no signs of thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias.  There were no gross impairments with cognition.  He acknowledged decreased energy and panic attacks two or three times per week, but near-continuous panic or depression affecting his ability was not reported.  The Veteran indicated that he took care of his personal activities of daily living and he worked full-time as a corrections officer.  He missed no more than one or two weeks of work in the past year.  The examiner remarked that it appeared the Veteran was doing "generally well" in his work adjustment with, at most, a mild impairment of reliability and productivity.  He socialized with close family members and occasionally attended church.  The examiner felt the Veteran displayed moderate impairment in the social, recreational, and familial areas, and mild impairment in the occupational area.  

In the December 2008 VA screening for Traumatic Brain Injury evaluation, the Veteran reported he was not depressed or anxious, but would sometimes get frustrated.  He was able to accomplish everyday tasks, performed his job duties well, and socialized for enjoyment with family and friends.  Regarding activities of daily living, the Veteran indicated that he was independent in all areas.  He had some startle reaction, as sometimes, a noise would make him jump.  He had some concentration issues, as he got distracted easily and had trouble remembering things.  Sometimes he had difficulty making decisions.  Clearly, when comparing these symptoms to the criteria for a 50 percent rating, he does not meet the requirements for the higher rating.  

There were also two differing GAF scores assigned in the evidence of record.  The Veteran was assigned a 37 in the August 2008 private psychological evaluation and, one month later, he was assigned a 58 in the September 2008 VA PTSD examination.  As discussed above, scores between 31 and 40 are indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The GAF score reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a Global Assessment of Functioning score is not determinative by itself.  The Board notes that an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the VA disability rating to be assigned.  Rather, the evaluation is based on consideration of all of the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

The Board reviewed all of the evidence of record and finds that clearly, the Veteran suffers from some occupational and social impairment due to his PTSD; however, both examinations, though the examiner's provide differing opinions on the extent of impairment and difference in assigned GAF scores, report symptoms contemplated by the assigned 30 percent rating.  The 30 percent rating is supported by evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, no medical expert with specialized knowledge or training described the criteria for a rating greater than 30 percent.  To this extent, the appeal is denied. 

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his PTSD, that would take this case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  Thus, it is concluded that the Veteran's impairment is contemplated by the schedular rating assigned, particularly when the symptoms of the disability falls squarely in the 30 percent evaluation.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


